Weltner, Justice,
dissenting.
I dissent to Division 2 of the opinion, and to the judgment. The background of the police witness was certainly extensive enough to give to him a specialized knowledge far beyond that of the ordinary citizen. For that reason, I see no error in his qualification as an expert, or in the expression of his opinion as to the possibility of the wound being self-inflicted. Brown v. State, 245 Ga. 588, 589 (266 SE2d 198) (1980).
Moreover, the trial court gave the jury the usual instruction that the jury was not bound to accept the opinion testimony of any witness, but might, if it saw fit, disregard opinion testimony in its entirety.
I am authorized to state that Presiding Justice Marshall and Justice Gregory join in this dissent.